PER CURIAM.
The Federal Maritime Board1 denied reparations sought by the petitioners because of the imposition of dual rates said to have been unlawful. It held that, since it had not disapproved the rates, it had in effect approved them; and that, in any event, the so-called Moratorium Act2 protected the carriers from liability which accrued before its passage.
*587 The discriminatory rates here involved were not approved by the regulatory agency merely because it was silent concerning them, and the rates were therefore illegal. We think, too, that the Moratorium Act is prospective only and so does not relieve an offender from liability for reparations arising from a violation which occurred prior to its enactment.
Reversed and remanded to the Commission for assessment of reparations.

. The agency has gone through a succession of names. Since 1961 it has been called the Federal Maritime Commission.


. The Moratorium Act, 72 Stat. 574, amended Section 14 of the Shipping Act of 1916, 39 Stat. 733, 46 U.S.C. § 812.